     Case 2:19-cv-02409-MCE-EFB Document 7 Filed 07/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JOSE VELEZ,                                       No. 2:19-cv-2409-MCE-EFB PS
11                       Plaintiff,
12           v.                                         FINDINGS AND RECOMMENDATIONS
13    TAMMY VANCE, FRANCISCO
      BOBADILLA, DEMETRIO NIEVES
14    CORTES, HILARIO VELAZQUEZ,
      DOES 1-10, inclusive,
15
                         Defendants.
16

17

18          Plaintiff filed this action against four defendants, alleging violations of the Americans

19   with Disabilities Act and the California Unruh Civil Rights Act. ECF No. 1. After defendant

20   Tammy Vance filed an answer to the complaint, plaintiff filed a motion to voluntarily dismiss this

21   action with prejudice. ECF No. 5. Thereafter, Vance—the only defendant to have appeared in

22   this action—was ordered to file, by no later than May 14, 2020, a document stipulating to the

23   dismissal of this action, or otherwise respond to plaintiff’s request for dismissal. See Fed. R. Civ.

24   P. 41(a)(1)(A) (an action may be dismissed without a court order by filing a notice of dismissal

25   prior to a defendant serving an answer or by stipulation signed by all appearing parties). Vance

26   was also notified that should she decline to stipulate to dismissal, the court could dismiss the

27   action based upon plaintiff’s request, “on terms that the court considers proper.” Fed. R. Civ. P.

28   41(a)(2).
                                                        1
     Case 2:19-cv-02409-MCE-EFB Document 7 Filed 07/31/20 Page 2 of 2

 1          The deadline has passed, and defendant Vance has not filed a stipulation or otherwise
 2   responded to plaintiff’s motion. Furthermore, the court is not aware of any basis for denying
 3   plaintiff’s request for dismissal of this case with prejudice.
 4          Accordingly, it is hereby RECOMMENDED that plaintiff’s request to dismiss this action
 5   with prejudice (ECF No. 5) be granted, and the Clerk be directed to close the case.
 6          These findings and recommendations are submitted to the United States District Judge
 7   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 8   after being served with these findings and recommendations, any party may file written
 9   objections with the court and serve a copy on all parties. Such a document should be captioned
10   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
11   within the specified time may waive the right to appeal the District Court’s order. Turner v.
12   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
13   DATED: July 31, 2020.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
